ATTORNEY GRIEVANCE COMMISSION                                                                 *     IN THE
OF MARYLAND
                                                                                              *     COURT OF APPEALS

v.                                                                                            *     OF MARYLAND

                                                                                              *     Misc. Docket AG No. 99

CHRISTOS GEORGE VASILIADES                                                                    *     September Term, 2020


                                                                                   ORDER

                      Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Christos George Vasiliades, to disbar the Respondent from

the practice of law it is this 3rd day of June, 2021


                      ORDERED, by the Court of Appeals of Maryland, that the Respondent, Christos

George Vasiliades, be disbarred from the practice of law in the State of Maryland, effective

August 27, 2021, for violation of Rule 8.4(a), (b), (c) and (d) of the Maryland Attorneys’

Rules of Professional Conduct; and it is further


                      ORDERED, that on August 27, 2021, the Clerk of this Court shall remove the name

of Christos George Vasiliades from the register of attorneys in this Court, and certify that

fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all

judicial tribunals in this State in accordance with Maryland Rule 19-761.


 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                       /s/ Robert N. McDonald
                        2021-06-03 10:27-04:00
                                                                                             Senior Judge


Suzanne C. Johnson, Clerk